Citation Nr: 1456787	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to May 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During his October 2014 Board hearing, the Veteran reported that he had recently relocated to Maryland. 


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to service connection for a low back disorder is warranted.

In written statements of record, as well as during his October 2014 Board hearing, the Veteran has asserted that he injured his back during service by lifting heavy materials as part of duties as a Refrigeration Mechanic and by participating in physical training.  He reported his lower back and bilateral front shins began hurting after running during physical training.  He has reported experiencing persistent back problems with increasing symptomatology since active service.     

The Veteran's attorney has further asserted that the Veteran's current low back problems may directly result from hyperpronation he exhibited during service, submitting a medical article discussing the effects of foot hyperpronation on pelvic alignment.  The attorney also commented that the Veteran's leg pains during service resulted from his L5 radiculopathy, rather than shin splints.

Service treatment records reflect complaints of bilateral leg pain in 1996 and back pain in 1997.  The Veteran was given light duty for many days in August and September 1996 for shin splints.  He then participated in a Sports Medicine ankle mobex program in September 1996 for shin splints after running during physical training.  His running shoes were noted to show wear, with slight hyperpronation in September 1996.  An October 1996 treatment note detailed that a bone scan revealed normal lower extremities and that negative X-ray reports effectively ruled out stress reaction/stress fracture.  The Veteran was noted to complain of leg pain that migrated below the knees that was of "puzzling" etiology.  The Veteran again reported of bilateral leg pain in March 1997.  He complained of bilateral shin splints in a May 1997 Report of Medical History and of leg and back pains in a May 1997 Report of Medical Assessment.  

Post-service VA treatment records dated from 2009 to 2011 showed complaints and findings of chronic right-sided low back pain; low back pain with L5 radiculopathy; bilateral anterior lower leg pains that seemed less likely musculoskeletal/shin splints due to negative X-rays and bone scan; paraspinal lumbar spine pain with decreased range of motion; leg neuropathy; and herniated lumbar disk.  A February 2009 VA X-ray report revealed slightly narrowed lumbosacral interspace.  A March 2009 VA electromyography, with nerve conduction testing report, showed complaints of bilateral leg pain that began around 1995, specifically asserted to be anterior shin pain that radiated from the knees to the ankles.  The Veteran reported no real numbness, sensory loss, or weakness, but did complain of associated throbbing low back pain.  A May 2009 VA lumbar spine magnetic resonance imaging report showed a diffuse disc bulge at L3-L4, with a superimposed right foraminal disc extrusion, which contacted the exiting right L3 nerve root.

In an August 2009 VA examination report, the Veteran indicated that his low back pain began in 1997 and that his back hurt daily.  He reported having one incapacitating episode in the past year, where he missed a week of work due to his lumbar spine.  An August 2009 VA x-ray report revealed normal lumbosacral spine.  The examiner listed diagnoses of "no intervertebral disc syndrome" and "back injury lumbosacral strain".  After reviewing the record and examining the Veteran, the examiner opined that while the Veteran had chronic problems with his back in service, there was no documentation of chronic problems after service.  The examiner then concluded that it was "less likely than not" that the Veteran's current low back condition was secondary to service.

Private treatment notes dated in June 2011 showed findings of herniated lumbar disc, lumbago, and degenerative disc disease.  The physician listed an impression of chronic back pain, with degenerative disc disease and lumbosacral radiculopathy since 1996.

As an initial matter, the conclusions reached by the August 2009 VA examiner do not constitute a complete rationale, as the examiner failed to adequately address the Veteran's competent lay assertions of persistent back problems with increasing symptomatology since active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, the August 2009 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In addition, the evidence shows a subsequent diagnosis of lumbar spine degenerative disc disease in 2011.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a probative VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record reflects that the Veteran has asserted receiving VA medical treatment for his claimed low back disorder from the Durham VAMC since 2000.  As evidence of record only includes treatment records dated from January 2009 to October 2011 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as evidence of record detailed the Veteran's participation in VA's Vocational Rehabilitation program, any VA Vocational Rehabilitation and Education file complied for the Veteran should be obtained and associated with the evidence of record.
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include:  1) all pertinent VA treatment records from Durham VAMC from January 2000 to January 2009 and from October 2011 to the present; and 2) the Veteran's VA Vocational Rehabilitation and Education file.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.
 
2.  The Veteran must be afforded the appropriate VA examination to determine whether any previously or currently diagnosed lumbar spine disorder is related to events during his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a detailed review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's military service, to include the Veteran's asserted in-service back injuries while stationed at Camp Lejeune, as well as the documented in-service findings and complaints of bilateral leg pain from 1996 to 1997, hyperpronation in 1996, and back pains in May 1997.  In so doing, the examiner must discuss and acknowledge the Veteran's competent assertions of persistent low back symptoms since service; the medical article of record concerning effects of foot hyperpronation on pelvic alignment; the August 2009 VA examiner's findings; and the June 2011 private physician findings.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the medical examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

